      Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 1 of 10




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


SARAH POWERS-BARNHARD,

                                       Plaintiff,                      5:19-cv-01208 (BKS/ATB)

v.

RICK BUTLER,

                                       Defendant.


Appearances:

For Plaintiff:
Merson Law, PLLC
Jordan K. Merson
950 Third Ave., 18th Floor
New York, NY 10022

For Defendant Rick Butler:
D’Ambrose P.C.
Danielle D’Ambrose
205 North Michigan Avenue, Suite 810
Chicago, IL 60601

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Sarah Powers-Barnhard filed a Complaint in New York Supreme Court,

Onondaga County against Defendants Rick Butler; Cheryl Butler; GLV, Inc. d/b/a/ Sports

Performance Volleyball Club and Great Lakes Center (“GLV”); and USA Volleyball alleging:

(1) negligence; (2) negligent infliction of emotional distress; (3) negligent hiring, retention, and

supervision; (4) assault; and (5) battery. (Dkt. No. 2). The action was removed to this Court

under 28 U.S.C. § 1446 based on diversity jurisdiction, and Defendants moved to dismiss the
         Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 2 of 10




Complaint for lack of personal jurisdiction. (Dkt. Nos. 23, 31). On August 21, 2020, the Court

dismissed the claims against Defendants Cheryl Butler, GLV, and USA Volleyball for a lack of

personal jurisdiction. (Dkt. No. 41). Plaintiff’s claims against Defendant Rick Butler for

negligence, negligence infliction of emotional distress, assault, and battery remain.

           Presently before the Court is Defendant’s motion under Rules 12(e) and 12(f) of the

Federal Rules of Civil Procedure for a more definite statement and to strike allegations from the

Complaint. (Dkt. No. 45). Plaintiff has opposed the motion. (Dkt. No. 49). For the reasons set

forth below, Defendant’s motion is denied.

II.        FACTS1

           Plaintiff Sarah Powers-Barnhard was a “rising top-ranked high school volleyball player at

Sports Performance Volleyball Club.” (Dkt. No. 2, ¶ 1). Defendant Rick Butler was Plaintiff’s

volleyball coach, and subjected her to “sexual, emotional, and physical abuse” beginning in

1981. (Id. ¶¶ 1, 5, 16).

           Defendant initiated “inappropriate behavior” towards Plaintiff for the first time on her

sixteenth birthday, when he “took [her] to a back stairwell and hugged her.” (Id. ¶ 16). In

“approximately July of 1981,” during a volleyball team trip, Defendant threw a volleyball past

Plaintiff’s head and later forced her to “sit alone in the equipment bus on the way to the dorm

building” while he “took the rest of the team to get ice cream.” (Id. ¶ 17). On the same trip, while

Plaintiff and her teammates were “staying in an empty summer dorm building in Syracuse, New

York,” Defendant asked Plaintiff “to see him in an upstairs private lounge.” (Id. ¶ 18). Defendant

told Plaintiff she “needed to follow him blindly and do as he said” in order to “achieve all of her

goals and dreams of becoming a professional volleyball player.” (Id.). He then proceeded to


1
    The facts are taken from the Complaint.



                                                    2
      Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 3 of 10




“kiss and grope” Plaintiff. (Id.). This incident was the “beginning of the inappropriate sexual

contact,” which “only escalated from there.” (Id.). During the same trip, Defendant “plied the

entire team including plaintiff with alcohol, and they became extremely intoxicated.” (Id. ¶ 19).

Throughout the trip, Defendant “kissed and fondled” Plaintiff. (Id.).

       After returning home, Defendant invited the team members to his house where he “got

them extremely intoxicated again.” (Id. ¶ 20). Later that evening, Defendant took Plaintiff’s

“head into his lap and stroked her hair while another player watched.” (Id.). Days after,

Defendant took Plaintiff to his house, where he “proceeded to rape her.” (Id. ¶ 21). This was the

“the beginning of the multiple rapes [Plaintiff] suffered at the hands of Defendant.” (Id.).

       During a volleyball team trip to Germany, Defendant raped Plaintiff “in the bathroom of

a train car, with her entire team nearby.” (Id. ¶ 22). Because of an issue with their sleeping

arrangements, “the entire team” was “forced to sleep on the floor in one large room” with

Defendant. (Id.). Defendant “slept next to” Plaintiff and “fondled her throughout the night, just

feet away from the other girls.” (Id.).

       On several occasions, Defendant forced Plaintiff to “watch pornographic movies so she

could ‘learn.’” (Id. ¶ 23). Defendant used “both intimidation tactics and the pretext of talking or

meeting about ‘team issues’ to lure [Plaintiff] to his house, car, and/or other secluded locations to

sexually abuse [Plaintiff].” (Id. ¶ 24). He would “punish” Plaintiff “during practice” if she “did

something to upset Defendant.” (Id. ¶ 25).

       Defendant “continued to harass and sexually abuse” Plaintiff after she graduated from

high school and went on to school at Western Michigan University, (id. ¶ 26), and she has

suffered “catastrophic and lifelong injuries” as a result of Defendant’s “malicious, predatory, and




                                                 3
       Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 4 of 10




intentional acts,” (id. ¶ 27). Plaintiff seeks compensatory and punitive damages, as well as

declaratory and injunctive relief. (Id., at 14).

III.    DISCUSSION

        A.      Timeliness of Defendant’s Motion

        Plaintiff argues that Defendant’s motion for a more definite statement and to strike is

“preclud[ed]” because under Rule 12(e) and Rule 12(f) such motions must be filed before a

responsive pleading, and Defendant has already filed a motion to dismiss. (Dkt. No. 49, ¶¶ 7-8).

Defendant did not respond to this argument in his reply.

        Under Rule 12(e), a motion for a more definite statement must “be made before filing a

responsive pleading and must point out the defects complained of and the details desired.”

Similarly, a motion to strike under Rule 12(f) must be made “before responding to the pleading

or, if a response is not allowed, within 21 days after being served with the pleading.” Plaintiff

asserts that Defendant’s motion is untimely because he already “filed a responsive pleading in

the form of a motion to dismiss.” (Dkt. No. 49, at 2).

        Plaintiff, however, does not offer any support for her argument that a motion to dismiss is

a responsive pleading. The Federal Rules of Civil Procedure “explicitly distinguish between

pleadings and motions.” Canadian Overseas Orea, Ltd. v. Compania de Acero del Pacificio S.A.,

727 F.2d 274, 277 (2d Cir. 1984); see, e.g., Fed. R. Civ. P. 7; Kassner v. 2nd Avenue Delicatessen

Inc., 496 F.3d 229, 242 (2d Cir. 2007) (“Defendants’ motion to dismiss, because it was a motion,

not a pleading, was not a ‘responsive pleading’ within the meaning of Rule 15(a).”).

        In any event, under Rule 12(g)(2), Defendant is precluded from making motions under

Rule 12(e) or 12(f) that were available to him at the time he filed his motion to dismiss. Rule

12(g)(2) requires a party to consolidate its available Rule 12 defenses in a single motion. It

provides that, with exceptions not relevant here, “a party that makes a motion under this rule


                                                   4
       Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 5 of 10




must not make another motion under this rule raising a defense or objection that was available to

the party but omitted from its earlier motion.” See, e.g., 5C Fed. Prac. & Proc. Civ. § 1385 (3d

ed.) (“If the defendant exercises the option afforded by Rule 12(b) and raises certain defenses

and objections by preliminary motion, he or she is bound by the consolidation principle in Rule

12(g), which contemplates a single pre-answer motion in which the defendant asserts all the Rule

12 defenses and objections that are then available to him or her.”); Fra S. P. A. v. Surg-O-Flex of

Am., Inc., 415 F. Supp. 421, 427 (S.D.N.Y. 1976) (noting that motion for more definite statement

under Rule 12(e), which was filed after a Rule 12(b) motion to dismiss, was “untimely according

to the directive of Rule 12(g)”). Since a motion under Rules 12(e) and 12(f) was available to

Defendant at the time he filed his February 3, 2020 motion to dismiss under Rule 12(b)(2) and

Rule 12(b)(3) for lack of personal jurisdiction and improper venue, but omitted from his earlier

motion, Defendant cannot bring this motion now.2

        Even if the Defendant’s motion was not precluded, however, it would be denied for the

reasons below.

        B.       The Motion for a More Definite Statement

        Rule 12(e) of the Federal Rules of Civil Procedure allows a party to move for a more

definite statement of “a pleading to which a responsive pleading is allowed but which is so vague

or ambiguous that the party cannot reasonably prepare a response.” It “is designed to remedy

unintelligible pleadings, not merely to correct for lack of detail,” Kelly v. L.L. Cool J, 145 F.R.D.

32, 35 (S.D.N.Y. 1992) (citing FRA S.p.A., 415 F. Supp. at 427), and therefore “should not be



2
 To the extent Defendant contends that the basis for the motion to strike did not become apparent until the Court
granted the co-defendants’ motion to dismiss, and to the extent such a contention would provide a basis for the
Court’s consideration of the present motion, the motion would still fail on the merits for the reasons discussed
below.




                                                         5
      Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 6 of 10




granted if the complaint complies with the ‘short and plain statement’ requirement of Federal

Rule of Civil Procedure 8.” Columbia Ins. Co. v. Brown Shoe Co., 233 F.R.D. 250, 251 (D.

Conn. 2005). A motion pursuant to Rule 12(e) should only be granted where “the complaint is so

excessively vague and ambiguous as to be unintelligible and as to prejudice the defendant

seriously in attempting to answer it.” Boothe v. TRW Credit Data, 523 F. Supp. 631, 635

(S.D.N.Y. 1981).

       Relying almost exclusively on law from the Eleventh Circuit Court of Appeals,

Defendant argues that Plaintiff’s Complaint is a “shotgun pleading” that “impedes [Defendant’s]

ability to provide a proper, logical, and complete Answer.” (Dkt. No. 45-1, ¶ 14). Defendant

argues that because “[e]ach and every cause of action brought by the Plaintiff begins with the

statement that ‘Plaintiff’ repeats, reiterates and realleges each and every allegation contained,”

the Complaint incorporates claims “against the now-dismissed parties in each of [Plaintiff’s]

claims against Butler.” (Dkt. No. 45-1, ¶¶ 12, 14). But Defendant fails to explain how that makes

the Complaint unintelligible, or what prejudice would result to the Defendant absent a more

definite statement. Patrick Dev., Inc. v. VIP Restoration, Inc., No. 09-cv-670A, 2020 WL

447390, at *2, 2010 U.S. Dist. LEXIS 8758, at *6 (W.D.N.Y. Feb. 2, 2010) (denying motion for

a more definite statement where “defendant [had] not shown how the complaint is unintelligible

or what prejudice—i.e., what loss of rights in later proceedings or at trial—it will suffer if it

answers or otherwise challenges the complaint in its current form”).

       Plaintiff argues that “the crux of [her] entire claim is that she was sexually abused by

Defendant Rick Butler while he was her volleyball coach,” and that the claims asserted against

him are “clear and unambiguous.” (Dkt. No. 49, at 5). The Court agrees that there is no basis to

grant the Defendant’s motion. The Complaint lays out the specific factual allegations of the case




                                                  6
      Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 7 of 10




in numbered paragraphs spanning five pages, (Dkt. No. 2, at 5-10), describing the Defendant’s

inappropriate sexual contact and multiple rapes; it “does not fail[] to specify the allegations in a

manner that provides sufficient notice.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513-14

(2002). It is not “so excessively vague and ambiguous as to be unintelligible and as to prejudice

the defendant seriously in attempting to answer it.” Boothe, 523 F. Supp. at 635. Where, as here,

the Complaint has provided Defendant with “notice of the general nature of the claims against

[him], ‘the preferred course is to encourage the use of discovery procedures to apprise the parties

of the factual basis of the claims made in the pleadings,’ rather than to require plaintiffs to more

specifically plead their causes of action.” Greater N.Y. Auto Dealers Ass’n v. Envtl. Sys. Testing,

211 F.R.D. 71, 77 (E.D.N.Y. 2002) (quoting Boothe, 523 F. Supp. at 635). Thus, even if

Plaintiff’s motion for a more definite statement was properly before the Court, it would be

denied.

          C.     Motion to Strike

          Under Rule 12(f), a court “may strike from a pleading . . . any redundant, immaterial,

impertinent, or scandalous matter.” Whether to grant or deny a Rule 12(f) motion is within the

discretion of the district court; such motions are generally disfavored and rarely granted. Tucker

v. Am. Int’l Grp., Inc., 936 F. Supp. 2d 1, 15 (D. Conn. 2013). “[C]ourts should not tamper with

the pleadings unless there is a strong reason for so doing.” Lipsky v. Commonwealth United

Corp., 551 F.2d 887, 893 (2d Cir. 1976). To prevail, the movant must show that “(1) no evidence

in support of the allegations would be admissible; (2) that the allegations have no bearing on the

issues in the case; and (3) that to permit the allegations to stand would result in prejudice to the

movant.” In re Fannie Mae 2008 Securities Litigation, 891 F. Supp. 2d 458, 471 (S.D.N.Y.

2012) (citing S.E.C. v. Lee, 720 F. Supp. 2d 305, 340-41 (S.D.N.Y. 2010)).




                                                  7
      Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 8 of 10




       Defendant argues that “[n]o legitimate purpose is served by the inclusion of allegations

against GLV, Inc., Cheryl Butler, and USA Volleyball” and that allegations including these now-

dismissed defendants “should be stricken from the Complaint.” (Dkt. No. 45-1, ¶ 22). Defendant

identifies specific numbered paragraphs, all of which name Cheryl Butler, GLV, or USA

Volleyball, who are no longer parties to this case. (Id. ¶¶ 25-26). Plaintiff argues that the

allegations against the dismissed defendants “bear a direct relation to Plaintiff’s claims” against

Defendant, and do not “create confusion about the claims at issue.” (Dkt. No. 49, ¶ 18).

       The Court declines to strike the allegations at issue. At least some of the paragraphs

Defendant seeks to have struck cannot be said to “have no bearing on the issues in the case.” See

In re Fannie Mae 2008 Securities Litigation, 891 F. Supp. 2d 458, 471 (S.D.N.Y. 2012) (citing

S.E.C. v. Lee, 720 F. Supp. 2d 305, 340-41 (S.D.N.Y. 2010)). For example, Defendant seeks to

have the third paragraph of the Complaint struck, (Dkt. No. 45-1, ¶ 26), which alleges “[d]espite

Mr. Butler’s reputation as a sexual predator to young girls, he continued to be a volleyball coach

under the supervision and control of Sports Performance Volleyball Club and U.S.A.

Volleyball.” (Dkt. No. 2, ¶ 3). While GLV and USA Volleyball have been dismissed from the

action, it is premature to adjudicate the relevancy of this allegation to the claims remaining

against Defendant. See Sunshine Cellular v. Vanguard Cellular Sys., Inc., 810 F. Supp. 486, 499-

500 (S.D.N.Y. 1992) (“If there is any doubt whether the challenged matter may raise an issue of

fact or law, the motion to strike should be denied, and the sufficiency of the allegations left for

the adjudication on the merits.”)

       Moreover, even if the Court was satisfied that the allegations concerning co-defendants

were immaterial to Plaintiff’s remaining claims against Defendant, “it is settled law in this

District that ‘immaterial allegations . . . need not be stricken unless their presence in the




                                                   8
      Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 9 of 10




complaint prejudices the defendant.” Fuchs Sugars & Syrups, Inc. v. Amstar Corp., 402 F Supp.

636, 638 (S.D.N.Y. 1975) (quoting Federated Dep’t Stores, Inc. v. Grinnell Corp., 285 F. Supp.

744, 747 (S.D.N.Y. 1968)). “Mere assertions of prejudice by the moving party are insufficient to

satisfy [the prejudice] prong.” Eunhasu Corp. v. NorGuard Ins. Co., No. 19-cv-7696, 2020 WL

5513159, at *2, 2020 U.S. Dist. LEXIS 167659, at *6 (S.D.N.Y. Sept. 14, 2020). Here,

Defendant’s vague and conclusory assertions of prejudice are insufficient. (Dkt. No. 50, at 3). He

has failed to identify how he is prejudiced by the inclusion of allegations concerning co-

defendants who are no longer in the case.

       The one case on which Defendant relies, Huang v. GW of Flushing I, Inc., No. 17-cv-

3181, 2019 WL 145528, at *8, 2019 U.S. Dist. LEXIS 4092, at *19-21 (E.D.N.Y. Jan. 9, 2019),

is inapposite. In Huang, the plaintiff brought an action alleging labor law violations against

eighteen defendants. The court dismissed multiple defendants from the first amended complaint,

and directed the plaintiff to file a second amended complaint “conforming to the Court’s

dismissal of defendants.” Id. at *2, 2019 U.S. Dist. LEXIS 4092, at *4-5. The plaintiff filed a

second amended complaint against the remaining six defendants that did not fully comply with

the court’s directive: allegations “relating to defendants that were dismissed from [the] case”

remained. Id. at *7, 2019 U.S. Dist. LEXIS 4092, at *19. The court granted a motion to strike as

it pertained to portions of the identified paragraphs, finding that “excision is warranted, to the

extent [the paragraphs] reference dismissed corporate defendants and non-parties, all of whom,

the Court has ruled, Plaintiff has no standing to sue,” and noting that “the continuing inclusion of

these non-parties serves only to create confusion as to the parties being sued in this action.” Id. at

*8, 2019 U.S. Dist. LEXIS 4092, at *20-21.




                                                  9
      Case 5:19-cv-01208-BKS-ATB Document 52 Filed 01/12/21 Page 10 of 10




       Defendant’s argument here that the inclusion of non-parties creates confusion as to the

parties being sued is without merit: he is the only defendant left in the case. And, “[c]oncerns

that a jury may be prejudiced by allegations in a complaint are [ ] insufficient [to grant a motion

to strike], as the Court does not submit pleadings to a jury in civil cases.” Shouq v. Norbert E.

Mitchell Co., Inc., No. 18-cv-00293, 2018 WL 4158382, at *4, 2018 U.S. Dist. LEXIS 148001,

at *11 (D. Conn. Aug. 30, 2018) (citation omitted).

       For these reasons, even if Defendant’s motion to strike was properly before the Court, it

would be denied.

IV.    CONCLUSION

       For these reasons, it is hereby

       ORDERED that Defendant’s motion for a more definite statement and to strike (Dkt.

No. 45) is DENIED.

       IT IS SO ORDERED.

Dated: January 12, 2021
       Syracuse, New York




                                                 10
